El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Don Manuel del Valle Atiles, representado por sus abo-gados, hizo solicitud á esta Corte Suprema, en 8 de marzo último, en la que interesaba se expidiera por este tribunal un auto de mandamus perentorio, ordenando á la Corte de Dis-trito de Humacao que oiga la apelación que ante dicha corte tiene interpuesta, de conformidad con la ley, y si lo creyere procedente que se libre una orden á la referida corte de dis-trito, para que exprese las causas por las cuales no deba ci-tarse el auto de mandamus que se interesa, y en todo caso que se ordene también á dicha corte para que la misma ordene á su secretario que tramite la apelación referida, con arreglo á la ley, á fin de que sea presentada ante este tribunal para su final resolución.
El mandamiento, dirigido al juez de la Corte de Distrito del Distrito Judicial de Humacao para que en el término de ocho días expresara las causas, por las cuales no debiera dictarse el auto de mandamus interesado, fué librado en el mismo día, ocho de marzo último. La orden fué expedida al juez de la corte de distrito, como procedía de acuerdo con los estatutos que hacen referencia al auto extraordinario de mandamus'. *226Se hizo la notificación por el correo, según dispone el estatuto, y fue diligenciada-debidamente loor-el marshal de esta corte.
El mandamiento dirigido al juez de la Corte de Distrito de Huniácao fúé contestado en débido'tienrpo'y presentada dicha contestación en esta corte, p$q- el Hon. Charles E. Foote, juez de dicha corte de distrito, en la que refiere detalladamente todos los procedimientos habidos ante la referida corte- de distrito, haciendo finalmente la siguientjo.qxposición:
“El demandado,/en este.procedimiento está conforme con el funda-mento de la petición página. 5, que se refiere á que esta corte no puede negar una apelación interpuesta contra una "resolución suya.
“lia'cuestión de que si una orden es'Ó rió apelable, ó-si ba pasado gl' término-hábil, para apelar son cuestiones- que deben presentarse'ante esa Honorable Corte Suprema, como fundamento de una petición de desistimiento de una apelación.
“El demandado en este procedimiento sé allana á este fundamento, ‘estimando que la apelación no 'debió haber sido presentada á la corte én la forma en que lo fué, ni tampoco debió haber sido negada, por lo que en el día de hoy se ha dicta,do una orden anulando la de fecha de 26 de febrero de 1907, en que se negaba la apelación de las ór-denes de 9 de enero y 9 de febrero de este corriente año, y disponién-dose se tramite la apelación.
‘ ‘ Por las razones expuestas, somete el demandado á la consideración de esa honorable corte que el auto de mandamus no debe dictarse.
“Iíumacao, P. R., marzo 16, 1907. — Charles E. Foote, Juez de la Corte de Distrito del Distrito Judicial de Humaeao, P. R.”
Por cuanto la orden perjudicial ha sido anulada y conce-dida la apelación por la corte de distrito, el auto perentorio de mandamus sería ineficaz, por lo que debe denegarse su expedición.

Denegada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso ciados, Hernández, Figueras y Wolf.